UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-1226



ALFRED RONSDORF,

                                             Plaintiff - Appellant,

          versus


THE CHASE MANHATTAN BANK, N.A.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
2729-L)


Submitted:   July 24, 1997                 Decided:   August 6, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alfred Ronsdorf, Appellant Pro Se. David Bart Goldstein, DANEKER,
MCINTIRE, DAVIS, SCHUMM, PRINCE & GOLDSTEIN, P.C., Baltimore, Mary-
land, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order expressing its

intention to retain possession of contested funds pending the dis-

covery of a more appropriate repository and requesting a status

report. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only
over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     As a result, we grant the Appellee's motion and dismiss the
appeal as interlocutory. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2